DETAILED ACTION

Response to Amendment
	In the reply filed 7/5/2021, applicant amended Claims 1 and 12, and cancelled claims 6, 8, and 16.  Claims 1-5, 7, 9-14, and 17 are currently pending. 

Response to Arguments
Applicant's arguments filed 7/5/2021 have been fully considered but they are not persuasive. The rejection below has been updated in view of Applicant’s amendments to the claims.
Applicant has amended Claim 1 to include language from Claims and 17.  The rejection of Claim 1 has been amended accordingly. 
Additionally, Applicant’s arguments regarding the Double Patenting rejection have been found persuasive.  The rejection has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 depends from Claim 1, and requires that the proximal end and the distal end are each rounded.  However, this claim fails to further limit Claim 1, because Claim 1 already requires that the proximal end and distal end are rounded. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 7, and 11-14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner et al. (US 2013/0289497).
With respect to Claim 1, 16, and 17, Haffner teaches an ocular implant configured for implantation into the eye of a subject, comprising:
an elongate outer shell 54 comprising a bioerodible material and shaped to define an interior lumen (see Figures 10C-10E; entire disclosure, especially [0049-0050], [0111], [0116], 0149-0163], [0173-0178], and [0188]);
the elongate outer shell 54 comprising a closed proximal end 64 and a distal end; an internal plug 210 positioned within the interior lumen; and

wherein the drug is configured to pass through at least a portion of the internal plug to control elution of the drug through the outer shell.  See Figures 10C-10E and entire disclosure, especially paragraphs [0153-0160]. 
Haffner teaches the ocular implant as claimed, but does not specifically teach that the embodiment of Figures 10C-10E has a one or more elution-controlling orifices located near the proximal end of the outer shell, wherein the implant is capsule shaped with both the proximal and distal ends being rounded.  	However, in a different embodiment, Haffner teaches that drug release orifices may be provided at both the proximal and distal ends of the implant, such that the same or different drugs may be administered in different intraocular regions [0136].  Specifically, in this configuration, the proximal and distal ends are both rounded, such that the implant is substantially capsule-shaped (as per Claims 16 and 17; see Figure 5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Haffner’s embodiment of Figures 10C-E to be capsule shaped and have orifices at both the proximal and distal ends, as suggested in Figure 5 of Haffner, in order to provide a known means for administering the same or different drugs to different regions of the intraocular space. 


With respect to Claim 2, Haffner teaches that the drug reservoir 58 is positioned adjacent to the internal plug 210.  See Figures 10C-10E. 

With respect to Claim 4, Haffner teaches that the elongate outer shell comprises one or more orifices (56a, 56b) positioned near the distal end of the outer shell, wherein the orifices are configured to control elution of the drug 62 from the drug reservoir 58, through the internal plug 210, and out of the implant.  See Figures 10A-10E and paragraphs [0151-0156].
With respect to Claim 5, Haffner teaches a coating surrounding at least a portion of the outer shell.  See at least paragraphs [0037-0042] and [0049-0054].
With respect to Claim 7, Haffner teaches that the proximal end comprises an end cap (64, 64a) (see Figures 1-14). 

With respect to Claims 11 and 12, Haffner teaches that the implant further comprises a fluid flow passageway, wherein the implant is configured for implantation within the eye of the subject and the fluid flow passageway drains ocular fluid to a physiological outflow space.  See paragraphs [0047], [0055], and [0064]. 
With respect to Claim 13, Haffner teaches that the internal plug 64 surrounds at least a portion of the drug 62 in the interior lumen (see Figures 10C-10E). 
With respect to Claim 14, Haffner teaches the ocular implant as claimed, wherein the implant is implanted within the eye using a needle of cannula of a delivery device having a diameter of 23-25 gauge (see at least paragraph [0248]). 


However, in the event that this interpretation is not clearly envisaged by applicant, Haffner clearly suggests that the erosion rates of the drug and outer shell may be varied according to the desired release rate of the drug that is being used.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide release/degradation rates of the outer shell and drug at any rate that was considered desirable for a specific drug and treatment regimen. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP R WIEST/Primary Examiner, Art Unit 3781